Third District Court of Appeal
                               State of Florida

                           Opinion filed March 6, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-570
                        Lower Tribunal No. 99-31782C
                            ________________


                           Christian Echevarria,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      LOGUE, J.
      Christian Echevarria was charged with one count of first-degree murder and

one count of robbery with a deadly weapon for a crime he committed when he was

fifteen years of age. He entered a plea to second-degree murder and robbery with a

deadly weapon. In 2000, he was sentenced to concurrent sentences of thirty-five

years for each count. In 2017, he filed a motion for post-conviction relief arguing

his lengthy sentences for the crimes he committed as a juvenile violate Graham v.

Florida, 560 U.S. 48 (2010), Miller v. Alabama, 567 U.S. 460 (2012), and their

Florida progeny. The trial court denied the motion and Echevarria appealed. We

affirm under the authority of Pedroza v. State, 244 So. 3d 1128, 1129 (Fla. 4th

DCA 2018), review granted, No. SC18-964, 2018 WL 6433136, at *1 (Fla. Dec. 6,

2018).

      Affirmed.




                                        2